Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claim 2, the claim recites the limitation “first guiding means for …”, which is interpreted under 35 USC 112(f) as corresponding to a first guiding element, arranged on a first side of said compartment, and a second guiding element, arranged 

Regarding claim 3, the claim recites the limitations “first guiding element” and “second guiding element”, which use the generic placeholder “element” that is coupled with functional language without reciting sufficient structure to perform the recited functions and the generic placeholders are not preceded by a structural modifier.
Accordingly, the claim limitations are interpreted under 35 USC 112(f) as C-shaped solid objects (Applicant’s US 2020/0297295, par. [0114]-[0115], fig. 4A-B), and equivalents thereof.

Regarding claim 6, the claim recites the limitation “first moving means” which is interpreted under 35 USC 112(f) as corresponding to a linear actuator (Applicant’s US 2020/0297295, par. [0131]) and equivalents thereof.

Regarding claim 10, the claim recites the limitation “second moving means” which is interpreted under 35 USC 112(f) as corresponding to a first linear actuator for said first axis and a second linear actuator for said second axis (Applicant’s US 2020/0297295, par. [0171]) and equivalents thereof.

Regarding claim 11, the claim recites the limitation “supporting and connection means” including a “first element” and a “second element” which use the generic 

Regarding claim 13, the claim recites the limitation “rotating means” which is interpreted under 35 USC 112(f) as corresponding to first and second oscillating actuators arranged on axes perpendicular to each other (Applicant’s US 2020/0297295, par. [0201]-[0202]).

Regarding claim 15, the claim recites the limitation “third guiding means”, which is interpreted as a C-shaped solid object (Applicant’s US 2020/0297295, par. [0189]-[0191], fig. 13) and equivalents thereof.

Regarding claim 16, the claim recites the limitation “coupling means”, which is interpreted as a first hole and a second hole (Applicant’s US 2020/0297295, par. [0195]) and equivalents thereof.

Regarding claim 17, the claim recites the limitations “third moving means” and “fourth moving means” which are interpreted as motors (Applicant’s US 2020/0297295, par. [0205]) and equivalents thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Stein (US 2010/0260316 A1).

	Regarding claim 1, Stein discloses a multimodal system (the system according to figures 2-3) for obtaining senological images by means of X-ray and MBI techniques (par. [0001]), comprising: a supporting plane (fig. 2-3: 116) for the breast, a gamma ray detector (fig. 3: 315) for obtaining at least a molecular image, a detection module (fig. 2-3: 117) comprising inside said gamma ray detector 315, where said gamma ray detector 315 is arranged on a first plane (see fig. 3), parallel to said supporting plane 116, as 

	Regarding claim 4, Stein discloses the multimodal system according to claim 1, characterized in that said detection module comprises said supporting plane and said supporting plane is a first surface of said detection module, or said supporting plane is coupled with a first surface of said detection module in a removable manner (see plane 116 of 117 in fig. 2-3).

	Regarding claim 5, Stein discloses the multimodal system according to claim 4, characterized in that X-ray detector comprises inside an anti-diffusion grid (fig. 3: 111 is part of 114).

	Regarding claim 7, Stein discloses the multimodal system according to claim 1, characterized in that said gamma ray detector is arranged in a fixed position or movable on said first plane (par. [0048]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2-3, 6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein as applied to claims 1 and 5 above.

	Regarding claims 2-3, Stein discloses the multimodal system according to claim 1, characterized in that said compartment comprises first guiding means (retraction means) for inserting said scintigraphic collimator (par. [0047]).
	Stein does not expressly disclose said first guiding means comprises a first guiding element, arranged on a first side of said compartment, and a second guiding element, arranged on a second side of said compartment, opposite said first side, wherein the first and second elements are C-shaped solid objects.
	Examiner takes Official Notice C-shaped guiding elements were well-known and routinely used in the art.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Stein so that said first guiding means comprises a first guiding element, arranged on a first side of said compartment, and a second guiding element, arranged on a second side of said compartment, opposite said first side, wherein the first and second elements are C-shaped solid objects.
	One would have been motivated to do so to provide a stable means for guiding said collimator.

	Regarding claim 6, Stein discloses the multimodal system according to claim 5, characterized in that said X-ray detector comprises first moving means for moving said 
	Stein does not expressly disclose said first moving means is a linear actuator.
	Examiner takes Official Notice linear actuators were well-known and routinely used in the art.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Stein so that said first moving means is a linear actuator.
	One would have been motivated to do so to provide a moving means which can be accurately controlled.

	Regarding claims 8-10, the further limitations of the claims would have been obvious design choices to one of ordinary skill in the art.

Allowable Subject Matter
Claim(s) 11-17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 11, the cited prior art does not expressly disclose or suggest a first element being a C-shaped solid object and a second element being an object which is solid except for four holes, in combination with the other claimed elements.

Applicant’s specification suggests an advantage of the invention is providing a multimodal system, the structure of which is simple and cheap (Applicant’s US 2020/0297295, par. [0029]).

	Regarding claims 12-17, the claims would be allowable due to their dependence on claim 11.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884